Citation Nr: 1315697	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  08-14 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for left knee disorder. 

2.  Entitlement to service connection for right knee disorder.


REPRESENTATION

Appellant represented by:  California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 2002 to April 2005. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in pertinent part, denied service connection for a bilateral knee disorder. 

In July 2011, the Board remanded the case because the Veteran had indicated on his VA Form 9 that he wanted a hearing before the Board at the RO.  The Veteran was scheduled for a travel board hearing on May 8, 2012; however, the record reflects that he failed to report for the scheduled hearing.  The Board finds that there is no Board hearing request pending at this time.  38 C.F.R. § 20.702(d) (2012).

In August 2012, the Board remanded the matter for a second time to the RO via the Appeals Management Center in Washington DC for additional development.  That action has been completed, and the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additional discussions regarding the RO's compliance with the August 2012 Board Remand are included in the Duties to Notify and Assist section below.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished. 

2.  The Veteran has a current diagnosis of a bilateral knee ligamentous strain disability.

3.  The Veteran was treated for a right knee injury during service.

4.  The Veteran's bilateral knee ligamentous strain disability is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder have not been met.             38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2012);              38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 

2.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2012);              38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

The notice obligations of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1). See 73 Fed. Reg. 23, 353-356 (April 30, 2008). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status;          (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated April 2006, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice letter also included provisions for disability ratings and for the effective date of the claim. 

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, VA treatment records, a May 2006 VA general medical examination report, private medical opinions, and the Veteran's statements. 

The Veteran has also been afforded an opportunity to attend a VA orthopedic (knee) medical examination in connection with his claim for service connection for bilateral knee disability.  38 C.F.R. § 3.159(c)(4).  On November 2, 2012, the Veteran was scheduled for a VA examination pursuant to the August 2012 Board Remand.  The record reflects that Veteran failed to report to the examination without good cause.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, as is the case here, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2012).  Notably, because the Veteran failed to appear for the examination, VA could not assist by substantiating a current bilateral knee disability, for which service connection could have been granted.  A November 2012 letter from the Appeals Management Center notified the Veteran of his failure to report to the VA examination and provided the Veteran an opportunity to respond.  To date, the record does not reflect that the Veteran has responded to the November 2012 letter.   

The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA regulations, it is incumbent upon a veteran to submit to a VA examination if a veteran is applying for, or in receipt of, VA compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  Individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. § 3.326(a).  By the Veteran's failure to report for the scheduled examination, he has not satisfied his responsibilities in the development of his claim.  Indeed, in the August 2012 Remand, the Board informed the Veteran that a failure to appear and participate in any scheduled VA examinations may result in denial of the claim.  In light of the foregoing, the Board finds that VA has developed all relevant facts to the extent possible, and that no further assistance to the Veteran in developing the facts pertinent to the duty to assist is required.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Veteran's bilateral knee ligamentous strain disorder is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004);             see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown,           7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown,         10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  The Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465. 
The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski,   1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30  (2000).

Service Connection for Bilateral Knee Disorder

In an April 2008 statement, the Veteran asserted that long periods of walking and standing, jumping out of airplanes, inspecting parachutes, jumping off humvees, and extensive physical training during service all contributed to the development of the left and right knee disabilities.  The Veteran contends that his current left and right knee disabilities are attributable to his military service, to include his military occupational specialty as a parachute rigger.

As noted above, the Veteran failed to report for the scheduled November 2012 VA orthopedic (knee) examination.  As this is an original claim for compensation, the claim will be decided on the evidence of record, not decided on the basis that the Veteran failed to report for the examination.  38 C.F.R. § 3.655(b) (2012).

At the outset, the Board finds that a pre-existing bilateral knee disability was not "noted" upon entry to service.  While the July 2007 VA orthopedic opinion and the December 2007 private medical opinion (discussed in detail below) reference a possible preexisting knee condition, the Board finds that the July 2007 and December 2007 opinions are of little probative value as they are inconsistent with the other lay and medical evidence of record.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (noting that the Board, as part of its duties, is to weigh the evidence of record and determine credibility).  Instead, the Board relies upon the January 2002 service entrance examination report, which did not note a bilateral knee condition upon the Veteran's entrance into service.  Because a bilateral knee condition was not noted upon entry to service, the presumption of soundness of both knees at service entrance attaches.  38 U.S.C.A.               § 1111; 38 C.F.R. § 3.304. 

Because the presumption of soundness of both knees at service entrance attached in this case, to rebut this presumption, VA "must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness" for service.  Wagner v. Principi, 370 F.3d 1089, 1096 (2004) (noting that "[w]hen no preexisting condition is noted upon entry to service, the veteran is presumed to have been sound upon entry," but that "if a preexisting disorder is noted upon entry to service, the veteran cannot bring a claim for service connection for that disorder").  In reviewing the regulations regarding the "presumption of soundness," the Board notes that 38 C.F.R. § 3.304(b) states that "[t]he veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service."  The January 2002 service entrance examination was provided at the time of the Veteran's entry into service and indicates that the Veteran did not have a pre-existing bilateral knee disorder upon service entrance.  As the record does not include clear and unmistakable evidence of preexistence of a bilateral knee condition, the claim before the Board is not one for service connection by aggravation of a pre-existing disability, but is a claim for direct service connection.

After a review of all the evidence, lay and medical, the Board finds that the May 2006 VA examination and July 2007 VA orthopedic assessment are in relative equipoise as to whether the Veteran has a current bilateral knee disability.  The evidence tending to show a current disability demonstrates that the Veteran underwent a VA general medical examination in May 2006, at which time he reported a history of dull, aching pain in both knees beginning in 2002.  The Veteran was examined and diagnosed with ligamentous strain of both knees.  A May 2006 Fresno VA Medical Center (VAMC) x-ray report also diagnosed the Veteran with a bilateral knee strain.

The evidence tending to show that the current symptoms do not reflect a disability includes a July 2007 VA orthopedic surgeon assessment that the Veteran did not have a ligamentous knee condition and diagnosed the Veteran with chronic patellofemoral syndrome.  VA outpatient treatment records from September 2008 to January 2010 reflect assessments of arthralgia of the knees.  The Board finds that the condition of arthralgia and patellofemoral syndrome are merely medical terms for (1) pain in the joints (arthralgia); and (2) a set of symptoms that occur together (syndrome).  The Board finds that these medical terms are not of itself clinical diagnoses of any identifiable malady underlying such pain or symptoms.  See Dorland's Illustrated Medical Dictionary at pg. 150 and pg. 1819 (32nd ed. 2012).  Pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  For these reasons, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has a current disability of ligamentous strain of both knees.  See McClain v. Nicholson,  21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim).

Concerning the question of in-service disease or injury for the claimed disorders, the Board finds that the Veteran injured his right knee while running during service, but did not sustain a left knee injury during service.  A January 2005 service treatment record reveals that the Veteran reported to sick call with complaints of pain lasting one week after injuring his right knee running.  In February 2005, the Veteran returned to sick call with continuing complaints of right knee pain.  It was noted that the right knee pain had been continuous for approximately one and a half months.  The Veteran stated that the pain started when running, and Ibuprofen provided no relief.  Physical examination of the knees revealed normal results.  Upon discharge from service, clinical evaluation of the lower extremities was normal, as reflected on the March 2005 separation examination report.  Although service treatment records do not demonstrate a specific injury to the Veteran's left knee, on his March 2005 report of medical history at service separation, the Veteran indicated that he had knee trouble, and both knees hurt and swell slightly after running.  For these reasons, the Board finds that the Veteran did experience a right knee injury while running in service, and experienced symptoms of pain of both knees during service with no chronic disability during service.

Next, the Board finds that the evidence of record demonstrates that the Veteran's current bilateral knee disabilities are not related to service.  In the May 2006 VA general medical examination, the Veteran reported a history of dull, aching pain in both knees beginning in 2002.  The Veteran referenced no specific injury associated with the knees, but admitted to having discomfort and pain with walking and aggravation when climbing stairs.  Physical examination testing of the lower extremities revealed an area of recurrent dull, aching pain localized primarily about the parapatellar areas with no evidence of gross deformity, swelling, or locking.  Flexion was to 95 degrees and extension was deemed complete bilaterally.  The Veteran was assessed with ligamentous strain of both knees; however, no opinion or rationale was provided linking the Veteran's bilateral knee disability to service.

Similarly, VAMC outpatient treatment records dated December 2006 to January 2007 reflect progressively worsening chronic knee pain, but do not provide a nexus opinion to service.  

In July 2007, a VA orthopedic surgeon diagnosed the Veteran with chronic patellofemoral syndrome.  The VA doctor further stated that the causality of the condition was uncertain as no singular cause could be isolated to explain the occurrence of the condition.  The VA orthopedic surgeon opined that military service could most likely aggravate a preexisting knee condition; however, no nexus opinion was provided linking the bilateral knee disorder with any in-service occurrence.   

In December 2007, a private physician reviewed the Veteran's medical evidence and provided an opinion as to the origins of the Veteran's bilateral knee pain.  The physician opined that it was difficult to make a clear determination as to preexisting (prior to military service) bilateral knee damage.  The physician, however, stated that it would be fair to conclude that the physical maneuvers required during military training aggravated the Veteran's knee disability.  The Board finds this opinion to be of little probative value.  Specifically, the December 2007 private physician did not perform a physical examination of the Veteran and did not discuss service treatment records which included a "normal" clinical evaluation of the lower extremities in the March 2005 service separation examination.  Importantly, the December 2007 private physician did not provide a rationale as to why the physical maneuvers during military training either caused or related to bilateral knee condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 
19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  

Further, the opinion provided by the December 2007 physician does not reflect reliance on an accurate history regarding bilateral knee disability.  The December 2007 physician stated that post-service treatment records reveal that the Veteran's knees began to be troublesome in 2002; however, these assertions do not comport with the more specific and contemporaneous lay history, complaints, report of injury, and clinical findings that are reflected in the service treatment records.  The first in-service complaint of knee pain was noted in a January 2005 service treatment record which revealed that the Veteran reported to sick call with complaints of pain lasting one week after injuring his right knee while running.  See Reonal, 5 Vet. App. at 461 (opinion based upon an inaccurate factual premise has no probative value).  For these reasons, the Board finds the December 2007 private medical opinion to be of little probative value.

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed bilateral knee disability and service.  Specifically, the Veteran contends that the extensive physical training during service contributed to the development of the bilateral knee disability.  The Veteran asserts that his knee pain began in service in 2002 and that he has experienced recurring symptoms of knee pain since service separation.  The Board finds that the Veteran's statements regarding recurrent pain in-service and since service separation not to be credible.  

Specifically, the Veteran has stated that his knee pain began in 2002; however, the first complaint and treatment for knee pain in service is in January 2005, three years after the Veteran's alleged onset of knee pain.  It is reasonable to assume that, in the first three years of active service, the Veteran would have undergone strenuous physical training.  As such, had the Veteran experienced knee pain in 2002, he would have sought treatment for such a condition prior to 2005.  Moreover, the January 2005 service treatment record specifically notes that the Veteran reported complaints of pain lasting one week, which reflects that the Veteran in fact sought treatment when he experienced knee pain, so would be expected to do so on other occasions during service.  The examining service physician made no mention of any history of prior or continuous knee pain from 2002.  The Board finds it unlikely that the Veteran would report the presence of knee pain in 2005, but not in 2002 if symptoms were present, where the service treatment records in this case appear to be complete.  See Kahana v. Shinseki, No. 24 Vet. App. 428, 439 (2011) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  

This more contemporaneous in-service history by the Veteran, which reflects no report of injury, complaints, or findings in 2002, is inconsistent with and outweighs the Veteran's current assertions that he had knee pain in service since 2002, which he was made for VA compensation purposes.  The January 2005 in-service statement, made while receiving treatment for knee pain, is more probative because the Veteran had the incentive to provide an accurate medical history in order to receive good treatment.  See Pond v. West, 12 Vet. App. 341 (1991) (interest may affect the credibility of testimony).  For these reasons, the Board finds that the evidence weighs against the Veteran's more recent story that symptoms of knee pain began in service in 2002.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upholding Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event and first "came up with the story" years after service and in connection with the compensation claim).  Consistent with this finding that knee symptoms were not present in service prior to 2005, the only other service treatment record relating to the Veteran's knee condition is dated February 2005, where the Veteran reported that knee pain had been continuous for approximately one and a half months.  

Upon discharge from service, the Veteran did indicate on the March 2005 service separation examination that he had knee trouble and that both knees hurt and swell slightly after running; however, clinical evaluations of the lower extremities were normal upon service separation.  Post-service treatment records do not reveal any complaints, treatment, or diagnosis for a knee condition until May 2006.  See May 2006 Fresno VAMC x-ray report.  Additionally, the Veteran did not seek treatment for his bilateral knee disability until after the filing of his VA compensation claim, approximately one year after service separation.  For these reasons, and recognizing that there were some symptoms of right knee pain in service, the Board finds that the Veteran's more recent statements regarding recurrent and bilateral knee pain in-service and since service separation are inconsistent with the more specific and contemporaneous evidence, and are not credible.   

The Board acknowledges that, while the Veteran is competent to report symptoms as they come to him through his senses, a bilateral knee ligamentous strain disability is not the type of disorder that a lay person can provide competent evidence on questions of etiology.  See Layno, at 465 (competent lay evidence is evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matter that can be observed and described by a lay person); see also Rucker at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  The Veteran's bilateral knee disability is complex, as it involves bilateral ligamentous strain, which involves specialized medical testing, medical knowledge, and training to diagnose.  For example, a diagnosis of a ligamentous knee strain would require, in most cases, medical knowledge and expertise to conduct and interpret x-rays reports, MRI results, and physical examination of the knee ligaments (e.g., McMurray test).  Here, the Board finds that the Veteran has not shown that he has the specialized education, training, or experience required to provide a competent opinion on the question of etiology.  In sum, the Board finds that the weight of the competent and probative evidence does not demonstrate a relationship between the Veteran's current bilateral knee ligamentous strain disability and his military service.

As previously stated, the Board remanded the Veteran's claims for service connection for bilateral knee disorder for a VA orthopedic (knee) examination in August 2012; however, the Veteran failed to report to the examination.  A claimant has a duty to cooperative in attending a VA examination and the failure to do so may be considered a failure to cooperate for purposes of 38 C.F.R. § 3.655.  See Kowalski v. Nicholson, 19 Vet. App. 171, 181 (2005) (noting that a veteran's failure to cooperate in VA's efforts to adjudicate his claim for service connection "would subject [him] to the risk of an adverse adjudication based on an incomplete and underdeveloped record").  Such is the case here.  The May 2006 VA examiner provided an inadequate VA opinion as to the Veteran's bilateral knee disability; yet, the Veteran chose not to appear for an examination that was deemed necessary to decide his claim, and may have resulted in a favorable medical nexus opinion to service.

In sum, the Board finds that the competent and probative evidence of record does not establish a link between the Veteran's currently diagnosed bilateral knee disability and service.  Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for left knee disorder is denied. 

Service connection for right knee disorder is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


